DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/10/2022 has been entered. Claims 1-20 remain pending in the application. Claims 12-20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 11/17/2021.
Applicants amendments to the specification and drawings have overcome the drawing objections previously set forth in the Non-final Office Action mailed 11/17/2021.
Applicants amendments to the claims have failed to overcome the objections previously set forth in the Non-final Office Action mailed 11/17/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 11/17/2021.
Claim Objections
Claim 9, line 2 objected to because of the following informalities:   
Line 2 recites “a selected area of the disc”. Claim 9 is dependent on claim 1. Claim 1 recites an intervertebral disc in line 1. Line 3-4 and line 5 of claim 1 refer to the disc as “the intervertebral disc”. Therefore Examiner suggests replacing “a selected area of the disc” in claim 9 with “a selected area of the intervertebral disc” in order to keep claim terminology consistent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6,
Line 1 recites “wherein the cannula comprises an insulation material”. Paragraph [0059] of Applicant’s disclosure states “In some embodiments, the insulation material includes, but is not limited to, a silicone elastomer, polyurethane, silicone/polyurethane, glass, porcelain, ceramic, composite polymers, rubber, an air gap, heat resistant plastic or a combination thereof”. Based on the disclosure it appears the air gap in claim 1 is an insulation material. Therefore, it is unclear if claim 6 is claiming an additional insultation material to the air gap of claim 1, or if the air gap of claim 1 is intended to be the insulation material of claim 6. Appropriate correction is required. For examination purposes Examiner construes the insulation material of claim 6 to be an additional insultation material to the air gap. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wegrzyn 111 (U.S. PG publication 20180036060) further in view of Eggers (U.S. PG publication 20040024396) as evidence by Hoey (U.S. PG publication 20110077628).
[AltContent: ]In regard to claim 1,
[AltContent: connector][AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: textbox (Distal end)][AltContent: ][AltContent: textbox (Proximal end)]
    PNG
    media_image1.png
    196
    512
    media_image1.png
    Greyscale

Wegrzyn III discloses a device (see entire structure shown in figure 2D) for providing electrical current to an intervertebral disc (Examiner notes “for providing electrical current to an intervertebral disc” is an intended use/functional limitation and the device of Wegrzyn III is fully capable of providing electrical current to an intervertebral disc as supported by paragraph [0071]: wherein electrical current flows through the body tissue from the electrode tip and paragraph [0083]: wherein the device can be used in the intervertebral disc), the device comprising a cannula (figure 4D, item 210, 207, and figure 2C, item 220; Examiner notes figure 2C has been referenced for illustrative purposes only to show item 220 which is described in paragraph [0071] related to the embodiment of figure 4D as contacting shaft 287 of the electrode; Examiner notes the hub 210 and shaft 207 which includes item 220 forms a cannula) having a proximal end (see figure 2D above wherein the hub 210 forms the proximal end) and a distal end (see figure 2D above: wherein tip 201 forms the distal end) and a longitudinal axis therebetween (see figure 2D above), the distal end comprising a beveled tip (figure 2D, item 221; paragraph [0063]) for contacting a region of the intervertebral disc (Examiner notes “for contacting a region of the intervertebral disc” is an intended use/functional limitation and the beveled tip is fully capable of contacting a region of the intervertebral disc as supported by paragraph [0083]: wherein probe 200 can be used in the posterior annulus of an intervertebral disc); an electrode (figure 2D, item 280; paragraph [0072]: wherein the probe shaft 207 is fully insulated, and the electrode protrudes from the distal end of the probe 200 and itself solely forms the active tip of the assembly of the electrode 280 and the probe 200) disposed within or on a surface of the cannula adjacent to the distal end (see figure 2D wherein electrode 280 is within the cannula; paragraph [0071]), the electrode configured to discharge the electrical current to the region of the intervertebral disc (Examiner notes “configured to discharge the electrical current to the region of the intervertebral disc” is a intended use/functional limitation and the electrode is fully capable of discharging electrical current to the region of the intervertebral disc due to its structure as supported by paragraph [0071], [0083], paragraph [0072]: wherein the probe shaft 207 is fully insulated, and the electrode protrudes from the distal end of the probe 200 and itself solely forms the active tip of the assembly of the electrode 280 and the probe 200).
Wegrzyn III fails to disclose wherein the cannula has an air gap disposed in an inner layer of the cannula.
Eggers teaches wherein the cannula (see figure 5) has an air gap (figure 5, item 276; paragraph [0089]) disposed in an inner layer of the cannula (see figure 5; Examiner notes item 278 forms an outer layer of the cannula and as shown in figure 5 the air gap is disposed in an inner layer of the cannula; Examiner notes air gap 276 and electrically insulative shrink wrap 278 are both present in the cannula to provide desired insulation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegrzyn III to include wherein the cannula has an air gap disposed in an inner layer of the cannula, as taught by Eggers, for the purpose of protecting the user from potential harm from elevated temperatures during use (paragraph [0089] and [0022] of Eggers) and as evidence by Hoey who supports that an air gap is beneficial to provide a thermally insulative gap during an injection (paragraph [0125] of Hoey). 
In regard to claim 2,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 1, wherein the proximal end is configured to be coupled to an electrical generator (figure 2D, item 270 of Wegrzyn III; paragraph [0071] of Wegrzyn III; Examiner notes wherein the proximal end is configured to be coupled to an electrical generator is an intended use/functional limitation and the proximal end is fully capable of being coupled to an electrical generator through the proximal end being coupled with electrode 280 and electrode 280 being coupled to electrical generator 270 as supported by paragraph [0071] of Wegrzyn III; Examiner notes the electrical generator is not positively required by the claim).
In regard to claim 3,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 2, wherein the electrical generator configured to be coupled to the proximal end is an electrical pulse generator (Examiner notes the electrical generator/electrical pulse generator configured to be coupled to the proximal end is not positively required by the claim and as supported by paragraph [0071] of Wegrzyn III which describes a pulse signal being able to be applied, the electrical generator configured to be coupled to the proximal end is fully capable of being an electrical pulse generator. Since the proximal end is capable of being connected to item 270 of Wegrzyn III, it would be fully capable due to its structure of being connected in a similar way to an electrical pulse generator).
In regard to claim 6,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 1, wherein the cannula comprises an insulation material (see 112 rejection above for claim interpretation, figure 2D, item 230 of Wegrzyn III; paragraph [0072] of Wegrzyn III).
In regard to claim 7,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 1, wherein the cannula comprises a port (figure 2D, item 212 of Wegrzyn III) for engagement with a syringe (Examiner notes “for engagement with a syringe” is an intended use/functional limitation and the port is fully capable of engagement with a syringe of complementary shape as supported by paragraph [0026], [0065], [0070] of Wegrzyn III: wherein hub 210 is sized for fluid injection; Examiner notes the syringe is not positively required by the claim).
In regard to claim 8,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 7, wherein the syringe configured for engagement with the port is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin (Examiner notes wherein the syringe configured for engagement with the port is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin is an intended use/functional limitation. The syringe as noted above is not positively required by the claim and would be fully capable of achieving due to its structure and capability of delivering a fluid).
In regard to claim 9,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 8, wherein the neurotoxin is configured to be administered in an amount of 1 to about 100 pM to a selected area of the disc (Examiner notes the neurotoxin is not positively required and as noted above the syringe is not positively required. As explained above the syringe is fully capable due to its structure of administering a neurotoxin and would also be fully capable due to its structure of administering the neurotoxin in an amount of 1 to about 100 pM to a selected area of the disc).
In regard to claim 10,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 9, wherein the neurotoxin configured to be administered comprises inhibitors of sodium channels, neurotoxins targeting transient receptor potential cation channel subfamily V member 1 (TRPV 1), botulinum toxins or a combination thereof (Examiner notes the neurotoxin configured to be administered is not positively required and as noted above the syringe is not positively required. As explained above the syringe is fully capable due to its structure of administering a neurotoxin and would also be fully capable due to its structure of administering the neurotoxin which comprises inhibitors of sodium channels, neurotoxins targeting transient receptor potential cation channel subfamily V member 1 (TRPV 1), botulinum toxins or a combination thereof).
In regard to claim 11,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 1, wherein the region of the intervertebral disc comprises an annulus fibrosus of the intervertebral disc (Examiner notes as noted above the beveled tip for contacting a region of the intervertebral disc is an intended use limitation that the beveled tip is fully capable due to its structure of achieving. As supported by paragraph [0083] of Wegrzyn III the region of the intervertebral disc comprises an annulus fibrosus of the intervertebral disc).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wegrzyn III (U.S. PG publication 20180036060) in view of Eggers (U.S. PG publication 20040024396) as evidence by Hoey (U.S. PG publication 20110077628) further in view of Schell (U.S. PG publication 20160095721).
In regard to claim 4,
Wegrzyn III in view of Eggers as evidence by Hoey teaches the device of claim 1.
Wegrzyn III is silent as to wherein the electrode is configured to discharge from about 0.5 to about 50 mAMP pulses of current.
Schell teaches wherein the electrode is configured to discharge from about 0.5 to about 50 mAMP pulses of current (paragraph [0103]: wherein 7.5 mAMPs is construed as the current).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegrzyn III in view of Eggers as evidence by Hoey to include wherein the electrode is configured to discharge from about 0.5 to about 50 mAMP pulses of current, as taught by Schell, for the purpose of employing a suitable current depending on the desired use of the device (paragraph [0103] of Schell). Wegrzyn III further supports modifications can be made (see paragraph [0084] of Wegrzyn III).
In regard to claim 5,
Wegrzyn III in view of Eggers as evidence by Hoey in view of Schell teaches the device of claim 4, wherein the electrode is configured to discharge from about 2 to about 20 mAMP pulses of current (see paragraph [0103] of Schell and analysis of claim 4 above).
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicant argues on page 8 that one of ordinary skill in the art in view of Wegrzyn would avoid having an air gap. Examiner respectfully disagrees. Applicant has mischaracterized paragraph [0006] of Wegrzyn. Paragraph [0006] of Wegrzyn states “It is desirable that an RF probe (which includes both unitized RF electrodes, and RF cannula that work with separate electrodes), a nerve-stimulation injection needle, a muscle-stimulation needle, a medical electrode, or another type of electrical medical probe having an electrically-insulated shaft and electrically-insulated hub are constructed such that there is no gap in the electrical insulation at the interface between the hub and the shaft. One reason that the lack of a hub-to-shaft insulation gap is desirable is the probe shaft can be inserted into tissue all the way up to the probe hub without risk that electrical current will flow from a conductive gap between the hub and shaft and thereby unintentionally heat, burn, stimulate, measure, or otherwise affect tissue at that location (such as skin in the case of percutaneously placed RF cannula, RF electrode, active electrode probe, or measurement electrode probe)”. Wegrzyn therefore supports that no insulation gap should occur. As an air gap is used as a form of insulation (see paragraph [0089] and [0091] of Eggers, paragraph [0125] of Hoey, and [0059] of instant disclosure), Wegrzyn does not teach away from including an air gap as Wegrzyn supports having insulation is beneficial. Additionally as the cannula of Wegrzyn is intended for many different uses as described throughout Wegrzyn, including the delivery of fluid and manipulation of bodily tissue (paragraph [0026] of Wegrzyn), the delivery cryogenic coolant (paragraph [0072] of Wegrzyn), and several other uses (paragraph [0083]), one of ordinary skill based on Eggers as evidence by Hoey would be motivated to include an air gap to therefore provide thermal insulation in addition to the electrical insulation provided by sleeve 230 of Wegrzyn. 
Applicant argues on page 8 in regard to claims 4 and 5 that one of ordinary skill in the art would know that the pulse current cannot be simply applied to different devices due to the source of energy and the device system. Examiner notes the electrode of Wegrzyn is capable of being connected to an electrical generator. The electrical generator is not positively required by the claims. Additionally the electrode is required to be configured to discharge a specific current which it is fully capable of doing once connected to a suitable electrical generator. Schell teaches a suitable/desirable current for use in the spine, and Wegrzyn supports the device can be used in the spine in paragraph [0083] of Wegrzyn. Therefore one would look to Schell for a desired current to use when using the device of Wegrzyn in the spine depending on the desired application/intended result. Additionally paragraph [0083] of Wegrzyn supports several different uses. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                         /DEANNA K HALL/Primary Examiner, Art Unit 3783